United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2548
                          ___________________________

                                  Katherine Ann Sapp

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

   City of Brooklyn Park; Chisago County; City of Chisago City; City of Forest
  Lake; City of Hastings; Hennepin County; Isanti County; City of Isanti; Lakes
     Area Police Department; City of Maplewood; Mille Lacs County; City of
 Plymouth; City of Rice; Washington County; Michael Campion, in his individual
    capacity as the Commissioner of the Department of Public Safety; Ramona
   Dohman, in her individual capacity as the Commissioner of the Department of
 Public Safety; John and Jane Does (1-200), acting in their individual capacity as
   supervisors, officers, deputies, staff, investigators, employees or agents of the
 other governmental agencies; Department of Public Safety Does (1-30), acting in
  their individual capacity as officers, supervisors, staff, employees, independent
 contractors or agents of the Minnesota Department of Public Safety; Entity Does
(1-50), including cities, counties, municipalities, and other entities sited in Minnesota

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                              Submitted: March 15, 2016
                                 Filed: June 17, 2016
                                   ____________
Before MURPHY, BEAM, and GRUENDER, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.

       Katherine Ann Sapp sued various municipalities and their employees under the
Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. §§ 2721-25. The district court1
dismissed Sapp’s claims without prejudice and indicated that Sapp could file an
amended complaint if she chose to do so. Sapp instead informed the district court
that she intended to stand on her original complaint, and she requested that the court
enter final judgment dismissing her case with prejudice. Several days later, Sapp
appealed the district court’s decision without receiving the judgment she requested.
We dismiss this appeal for lack of jurisdiction.

                                          I.

      The Minnesota Department of Vehicle Services (“DVS”), a division of the
Department of Public Safety (“DPS”), maintains a database of information related to
Minnesota drivers. This information includes each driver’s name, home address,
photograph, eye color, height, weight, social security number, and certain medical
information.

      Sapp is a Minnesota resident who worked as a 911 dispatcher from 1997 until
2001. In 2001, she married Richard Sapp, a North Branch police officer. Prior to
commencing this litigation, Sapp and her husband requested from DPS an audit report
of accesses of their driver’s license information. This report revealed that Minnesota



      1
         The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-
municipal and state personnel had accessed Sapp’s personal information
approximately sixty times between 2003 and 2012.

       Sapp sued several counties, municipalities, and state-government departments
whose employees had accessed her data. She claimed that these accesses violated the
DPPA, which prohibits the access and use of motor vehicle records “for a purpose not
permitted” under the act. See 18 U.S.C. § 2724(a). Sapp alleged that she had no
interactions with law enforcement that would have justified any of the defendants
accessing her data. As a result, Sapp maintained, any access or use of her information
was for unlawful purposes. Sapp further alleged that at least some of these accesses
were made by Jennifer Rivard, a Brooklyn Park police officer with whom Sapp’s
husband had a relationship from 1992 until 1997. According to Sapp, Rivard
accessed the data of both Sapp and her husband a combined total of thirty-five times
following a conversation between Rivard and Richard Sapp in 2003. Sapp claimed
that these inquiries, as well as all other inquiries initiated by employees of police
departments with which Sapp had no contact, were “for a purpose not permitted”
under the DPPA. See 18 U.S.C. § 2724(a).

       The district court dismissed Sapp’s complaint. The court found that all
accesses completed prior to November 7, 2010 (including the inquiries allegedly
made by Rivard in 2003) were barred by the four-year statute of limitations that
applied to Sapp’s claims. See 28 U.S.C. § 1658(a). With respect to the six accesses
occurring within the limitations period, the court found that Sapp had failed to allege
facts stating a plausible claim for relief under the DPPA. The court explained that
Sapp’s allegations, as currently pled, offered only speculation that the accesses were
not for a proper purpose under the DPPA. The court made clear, however, that it was
dismissing Sapp’s claims without prejudice. The court explained that Sapp could
“choose to amend [her] Complaint,” but cautioned that it reserved the right to award
costs and attorney’s fees should an amended pleading fail to address the deficiencies
the court had highlighted. Sapp did not amend her complaint. Instead, she submitted

                                         -3-
a notice to the district court communicating her intent to stand on her initial
complaint and requesting that the court enter final judgment dismissing her case with
prejudice. Four days after submitting this letter—and without the district court
having entered final judgment—Sapp filed this appeal.

                                            II.

       Under 28 U.S.C. § 1291, federal appellate courts have jurisdiction over appeals
from final decisions of federal district courts. “A district court decision is not final,
and thus not appealable, unless there is ‘some clear and unequivocal manifestation
by the trial court of its belief that the decision made, so far as [the court] is concerned,
is the end of the case.’” Hunt v. Hopkins, 266 F.3d 934, 936 (8th Cir. 2001)
(alteration in original) (quoting Goodwin v. United States, 67 F.3d 149, 151 (8th Cir.
1995)). Although a dismissal order is “presumptively final,” we have held that this
presumption is overcome when the district court “clearly manifests an intention to
permit the plaintiff’s action to continue once new pleadings are filed.” Id. Thus, a
plaintiff may not appeal the dismissal of a complaint “when [the] district court grants
[the] plaintiff leave to amend his pleading.” Id. Many of our sister circuits also have
adopted this rule. See, e.g., CompuServe Inc. v. Saperstein, 172 F.3d 47 (6th Cir.
1999) (unpublished table decision) (recognizing that “when the district court
expressly grants the dismissed party leave to amend . . . the dismissal is not final, and
that order may not be appealed”); WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136
(9th Cir. 1997) (same); Landmark Land Co. of Okla., Inc. v. Buchanan, 874 F.2d 717,
720 (10th Cir. 1989) (same); Anastasiadis v. S.S. Little John, 339 F.2d 538, 539-40
(5th Cir. 1964) (same); Richards v. Dunne, 325 F.2d 155, 156 (1st Cir.1963) (per
curiam) (same). Several other circuits have adopted a similar rule but have
recognized specific circumstances in which a plaintiff granted leave to amend may
appeal despite the absence of a final judgment, such as “upon the expiration of the
time allowed for amendment,” see Schuurman v. Motor Vessel Betty K V, 798 F.2d
442, 445 (11th Cir.1986) (per curiam); see also Otis v. City of Chicago, 29 F.3d 1159,

                                            -4-
1166-68 (7th Cir.1994) (en banc)(same); Festa v. Local 3 Int’l Bhd. of Elec. Workers,
905 F.2d 35, 37 (2d Cir. 1990) (same), or when the plaintiff files a statement of intent
to stand on her original complaint, see Shapiro v. UJB Fin. Corp., 964 F.2d 272, 278
(3d Cir. 1992).

       The district court did not use the precise phrase “leave to amend” when it
dismissed Sapp’s claims. However, multiple factors in the record lead us to conclude
both that the district court intended to grant Sapp leave to amend and that it
manifested this intent with sufficient clarity to render its decision non-final. See
Hunt, 266 F.3d at 936. First, the district court noted in its memorandum opinion that
it was dismissing Sapp’s claims “without prejudice” and that Sapp could “choose to
amend the Complaint.” Because the period to amend as a matter of course had
expired, Sapp could amend her complaint only if she had either the permission of the
court or the consent of the opposing parties. See Fed. R. Civ. P. 15(a)(1), (2). The
court’s indication that Sapp had a choice regarding whether to amend thus shows that
it was granting Sapp leave to amend. Second, following the district court’s judgment
dismissing Sapp’s claims without prejudice, Sapp submitted to the court a request for
an entry of final judgment with prejudice. Sapp explained that she had requested that
the defendants consent to this request but that they had declined to do so. Sapp’s
request and the defendants’ denial of consent demonstrate that the parties understood
the district court’s original dismissal not to be a final decision ending the litigation.
Cf. Quartana v. Utterback, 789 F.2d 1297, 1300 n.2 (8th Cir. 1986) (observing that
a party’s subsequent motions to vacate and set aside an order revealed an
understanding that the order was final). Finally, Sapp’s counsel conceded at oral
argument that he interpreted the district court’s order as providing Sapp with an
opportunity to amend her complaint. The record thus demonstrates that the district
court’s grant of leave to amend was sufficiently clear for the parties to understand that
the court would “permit [Sapp’s] action to continue once new pleadings [were] filed.”
See Hunt, 266 F.3d at 936. We will not second-guess this understanding in order to
overcome an obstacle to our jurisdiction. See Quartana, 789 F.2d at 1300 n.2

                                          -5-
(concluding that a party’s understanding that a district court order was final
“bolstered” the appellate court’s similar conclusion).

      Nor do we read the district court’s warning that filing an amended complaint
could result in an award of fees to the defendants as undermining our conclusion that
Sapp had been granted leave to amend her complaint. Instead, we interpret this
statement merely as a reminder that courts may sanction frivolous pleadings under the
Federal Rules of Civil Procedure and that an amended complaint that did not address
the court’s concerns could have constituted an exercise in such frivolity. See Fed. R.
Civ. P. 11(c)(3). That the district court urged Sapp to consider this risk when
choosing whether to file an amended complaint further supports this interpretation of
the court’s warning.

       Despite the district court’s invitation, Sapp chose not to amend her complaint.
She instead requested that the district court enter final judgment dismissing her case
with prejudice, and she then filed this appeal without obtaining such a judgment. We
recognize that one of our sister circuits, the Third Circuit, presumably would have
overlooked Sapp’s failure to obtain a final judgment because she filed a document
indicating that she “formally stood on [her] complaint.” See Shapiro, 964 F.2d at
278. However, we decline to adopt this exception to our rule that a party granted
leave to amend her complaint must obtain a final judgment before appealing a district
court’s dismissal. See Hunt, 266 F.3d at 936. As the Ninth Circuit recognized in
rejecting the Third Circuit’s more flexible standard, a bright-line approach to this
issue “requires only a modicum of diligence by the parties and the district court,
avoids uncertainty, and provides for a final look before the arduous appellate process
commences.” See WMX Techs., Inc., 104 F.3d at 1136.

       Sapp argues that we should excuse her failure to obtain a final judgment
because the district court forced her to decide between appealing the court’s dismissal
with leave to amend and risking sanctions for filing a frivolous amended complaint.

                                         -6-
In support of this argument, she cites our decision in In re Atlas Van Lines, Inc., in
which we agreed to consider a plaintiff’s original complaint because her amended
pleading had resulted from a “Hobson’s choice” of either amending or risking the
dismissal of her case. See 209 F.3d 1064, 1067 (8th Cir. 2000). However, we find
unpersuasive Sapp’s contention that she faced a similar “Hobson’s choice.” The
principle underlying our decision in Atlas Van Lines does not apply to a plaintiff
granted leave to amend because such a plaintiff instead may elect to stand on her
original complaint and seek a final judgment of dismissal from the district court. See
Jung v. K. & D. Mining Co., 356 U.S. 335, 337-38 (1958). Moreover, any delay by
the district court in entering the requested judgment will have no effect on Sapp’s
ability to appeal the court’s decision. See id. (recognizing that a plaintiff’s time to
appeal does not begin to run until the district court orders the entry of final
judgment). We thus find in Sapp’s case no reason to depart from our rule that parties
may appeal only the final judgments of district courts. See Hunt, 266 F.3d at 936.
Because Sapp did not obtain a final judgment following the district court’s dismissal
of her complaint with leave to amend, we lack jurisdiction over this appeal.

                                         III.

      For the foregoing reasons, we dismiss this appeal for lack of jurisdiction.
                      ______________________________




                                         -7-